Catón, J. The evidence shows that a negro was seen in Clinton county the day on which the note was given; that Hone claimed that he was his runaway slave. For this negro the note was given. The defence set up by the second plea was, that the negro was a free man. I think, beyond all question, the evidence sustained this plea. The negro being in this State, the presumption of law was that he was a free man. Such have been the repeated and uniform decision of this court, and I do not feel called upon to vindicate its propriety. The moment the defendant proved that the negro was on our soil, he established prima facie that he was free. Not a shadow of evidence was adduced tending to rebut this presumption; not even the semblance of possession or control by Hone either at that or any former period, either in this State or elsewhere. The negro was walking abroad as free as Hone himself, and for aught that appeared had ever been so. The bare claim of title by Hone was no evidence of slavery ; nor did the bare fact of purchase by Ammons upon this claim of title, amount to an admission on his part that the man was a slave. Had the law presumed or did the proof show that the man was a slave, it might then be said with more show of propriety, that the fact of purchase admitted title in Hone ; for a title must necessarily have rested in some one, and there'would have been no affirmative presumption of law that the title was in some one else rather than in Hone. But it is different as to the condition of slavery, which requires affirmative proof, to overcome the legal presumption of freedom. The proof being that the note was given for a free man, and not for a slave, all the instructions asked, founded on the supposition of his being a slave, were inapplicable to the case, and for that reason alone, the court was justified in refusing them; and I prefer to place my decision upon the evidence in the case, which to my mind clearly entitled the defendant to the verdict which the jury gave him. When the questions raised by the instructions shall be presented upon a state of facts which involve them, I shall then be prepared to give an opinion upon their propriety. I am of opinion the judgment should be affirmed.